

117 HR 1051 IH: Barriers and Regulatory Obstacles Avoids Deployment of Broadband Access and Needs Deregulatory Leadership Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1051IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to streamline siting processes for telecommunications service facilities, and for other purposes.1.Short titleThis Act may be cited as the Barriers and Regulatory Obstacles Avoids Deployment of Broadband Access and Needs Deregulatory Leadership Act or the BROADBAND Leadership Act.2.Removal of barriers to entrySection 253 of the Communications Act of 1934 (47 U.S.C. 253) is amended to read as follows:253.Removal of barriers to entry(a)In generalNo State or local statute or regulation, or other State or local legal requirement, may prohibit or have the effect of prohibiting the ability of any entity to provide or enhance any interstate or intrastate telecommunications service.(b)Placement, construction, or modification of telecommunications service facilities(1)Prohibition on unreasonable discrimination among providers of functionally equivalent servicesThe regulation of the placement, construction, or modification of a telecommunications service facility by any State or local government or instrumentality thereof shall not unreasonably discriminate among providers of functionally equivalent services.(2)Timeframe to grant or deny requests(A)In generalA State or local government or instrumentality thereof shall grant or deny a complete request for authorization to place, construct, or modify a telecommunications service facility not later than—(i)if the request is for authorization to place, construct, or modify such facility in or on eligible support infrastructure, 90 days after the date on which the complete request is received by the government or instrumentality; or(ii)for any other action relating to such facility, 150 days after the date on which the complete request is received by the government or instrumentality.(B)ApplicabilityThe applicable timeframe under subparagraph (A) shall apply collectively to all proceedings required by a State or local government or instrumentality thereof for the approval of the request.(C)No tollingA timeframe under subparagraph (A) may not be tolled by any moratorium, whether express or de facto, imposed by a State or local government or instrumentality thereof on the consideration of any request for authorization to place, construct, or modify a telecommunications service facility.(D)Temporary waiverThe Commission may temporarily waive the applicability of subparagraph (A) for not longer than a single 30-day period for any complete request upon a demonstration by a State or local government or instrumentality thereof that the waiver would be consistent with the public interest, convenience, and necessity.(3)Deemed granted(A)In generalIf a State or local government or instrumentality thereof has neither granted nor denied a complete request within the applicable timeframe under paragraph (2), the request shall be deemed granted on the date on which the government or instrumentality receives a written notice of the failure from the requesting party.(B)Rule of constructionIn the case of a request that is deemed granted under subparagraph (A), the placement, construction, or modification requested in such request shall be considered to be authorized, without any further action by the government or instrumentality, beginning on the date on which such request is deemed granted under such subparagraph.(4)Written decision and recordAny decision by a State or local government or instrumentality thereof to deny a request to place, construct, or modify a telecommunications service facility shall be—(A)in writing; and(B)supported by substantial evidence contained in a written record.(5)Fees(A)In generalNotwithstanding any other provision of law, a State or local government or instrumentality thereof may charge a fee that meets the requirements under subparagraph (B)—(i)to consider a request for authorization to place, construct, or modify a telecommunications service facility; or(ii)for use of a right-of-way or a facility in a right-of-way owned or managed by the government or instrumentality for the placement, construction, or modification of a telecommunications service facility.(B)RequirementsA fee charged under subparagraph (A) shall be—(i)competitively neutral, technology neutral, and nondiscriminatory;(ii)publicly disclosed;(iii)calculated—(I)based on actual and direct costs, such as costs for—(aa)review and processing of requests; and(bb)repairs and replacement of—(AA)components and materials resulting from and affected by the installation or improvement of telecommunications service facilities; or(BB)equipment that facilitates the installation or improvement of such facilities; and(II)using, for purposes of subclause (I), only costs that are objectively reasonable; and(iv)described to a requesting party in a manner that distinguishes between—(I)nonrecurring fees and recurring fees; and(II)the use of facilities on which telecommunications service facilities are already located and those on which there are no telecommunications service facilities as of the date on which the complete request is received by the government or instrumentality.(c)Judicial review(1)In generalAny person adversely affected by a final action or failure to act by a State or local government or instrumentality thereof that is inconsistent with this section may, not later than 30 days after the action or failure to act, commence an action in any court of competent jurisdiction.(2)TimingA court shall hear and decide an action described in paragraph (1) on an expedited basis.(d)Preservation of State regulatory authorityNothing in this section shall affect the ability of a State to impose, on a competitively neutral and nondiscriminatory basis and consistent with section 254, requirements necessary to preserve and advance universal service, protect the public safety and welfare, ensure the continued quality of telecommunications services, and safeguard the rights of consumers.(e)Preservation of State and local government authorityNothing in this section affects the authority of a State or local government or instrumentality thereof to manage the public rights-of-way or to require fair and reasonable compensation from telecommunications providers, on a competitively neutral and nondiscriminatory basis, for use of public rights-of-way on a competitively neutral and nondiscriminatory basis, if the compensation required meets the requirements of subsection (b)(5).(f)Preemption(1)In generalIf, after notice and an opportunity for public comment, the Commission determines that a State or local government or instrumentality thereof has permitted or imposed any statute, regulation, or legal requirement that violates or is inconsistent with this section, the Commission shall preempt the enforcement of such statute, regulation, or legal requirement to the extent necessary to correct such violation or inconsistency.(2)TimingNot later than 60 days after receiving a petition for preemption of the enforcement of a statute, regulation, or legal requirement as described in paragraph (1), the Commission shall grant or deny the petition.(g)Commercial mobile service providersNothing in this section shall affect the application of section 332(c)(3) to commercial mobile service providers.(h)Rural marketsIt shall not be a violation of this section for a State to require a telecommunications carrier that seeks to provide telephone exchange service or exchange access in a service area served by a rural telephone company to meet the requirements in section 214(e)(1) for designation as an eligible telecommunications carrier for that area before being permitted to provide such service. This subsection shall not apply—(1)to a service area served by a rural telephone company that has obtained an exemption, suspension, or modification of section 251(c)(4) that effectively prevents a competitor from meeting the requirements of section 214(e)(1); and(2)to a provider of commercial mobile services.(i)When request considered complete; received(1)When request considered complete(A)In generalFor the purposes of this section, a request to a State or local government or instrumentality thereof shall be considered complete if the requesting party has not received a written notice from the government or instrumentality within 10 business days after the date on which the request is received by the government or instrumentality—(i)stating that all the information (including any form or other document) required by the government or instrumentality to be submitted for the request to be considered complete has not been submitted; and(ii)identifying the information required to be submitted that was not submitted.(B)DefinitionIn this paragraph, the term received by the government or instrumentality means—(i)in the case of a request submitted electronically, on the date on which the request is transmitted;(ii)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the government or instrumentality for in-person submission; and(iii)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.(2)When complete request considered receivedFor the purposes of this section, a complete request shall be considered received on the date on which the requesting party submits to the government or instrumentality all information (including any form or other document) required by the government or instrumentality to be submitted for the request to be considered complete.(j)DefinitionsIn this section:(1)Eligible support infrastructureThe term eligible support infrastructure means infrastructure that supports or houses a facility for communication by wire (or is designed to and capable of supporting or housing such a facility) at the time when a complete request to a State or local government or instrumentality thereof for authorization to place, construct, or modify a telecommunications service facility in or on the infrastructure is received by the government or instrumentality.(2)Telecommunications service facilityThe term telecommunications service facility means a facility for the provision of any interstate or intrastate telecommunications service..